Citation Nr: 0408964	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  01-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

 
THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 40 percent for chronic peptic ulcer disease with anemia.  


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to 
September 1986.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a February 2001 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas regional office (RO). 

REMAND

The veteran claims she is entitled to an increased disability 
evaluation in excess of 40 percent for her chronic peptic 
ulcer disease with anemia.     

A report of a November 2000 VA medical examination of the 
veteran is of record.  The February 2001 rating decision 
includes a notation that a future examination was scheduled 
for February 2002.  The report of this latter examination is 
not of record.  
   
Further, the veteran has undergone continued medical 
treatment for her chronic peptic ulcer disease with anemia 
for years.  She currently receives treatment at VA Medical 
Center (VAMC) San Diego.  However, the most recent VA 
outpatient treatment records presently associated with the 
claims folder are dated June 2002.  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003), and other applicable 
legal precedent.  

2.  The RO should obtain all of the 
veteran's outpatient and inpatient 
treatment records from VAMC San Diego, 
from June 2002 to present.  The report 
of the February 2002 VA examination 
should be obtained if that examination 
occurred.  All records obtained should 
be associated with the claims folder.

3.  In the event that no record is found 
of a VA examination since the November 
2000 work-up, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination 
for the purpose of determining the 
current severity of her service-
connected chronic peptic ulcer disease 
with anemia.  The RO should send the 
claims folder and a copy of this REMAND 
to the examiner for review, and the 
clinician should indicate that the 
claims folder was reviewed.
 
The examiner should describe the extent 
of the veteran's present disability and 
include written findings describing the 
likely frequency and severity of any 
gastrointestinal bleeding, hematemesis, 
or recurring melena, the extent of any 
weight loss in recent years attributable 
to her chronic peptic ulcer disease with 
anemia, whether the veteran suffers from 
periodic vomiting, the number and 
duration of incapacitating episodes of 
gastrointestinal distress, and the 
nature and extent of any other symptoms 
attributable to her chronic peptic ulcer 
disease with anemia.  A complete 
rationale for all conclusions reached 
should be expressed. 

4.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
entitlement to an increased disability 
evaluation in excess of 40 percent for 
chronic peptic ulcer disease with 
anemia.  If the veteran's claim remains 
denied, a supplemental statement of the 
case should be issued and the veteran 
provided with an appropriate opportunity 
to respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



